  4:17-cr-03143-JMG-CRZ Doc # 156 Filed: 03/01/21 Page 1 of 1 - Page ID # 482




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                                    4:17CR3143
       vs.
                                                               ORDER TO RELEASE
                                                                 GARNISHMENT
BAILEY M. BOSWELL,

                       Defendant,


       This matter comes before this Court on the Motion of the Plaintiff, United States of

America, for an order releasing the garnishment against Great Western Bank, Attn: Corporate HQ-

Legal Dept., 225 S Main Ave, Sioux Falls, SD 57104.

       IT IS HEREBY ORDERED that motion for release of garnishment is granted. (Filing No.

155). The garnishment against Great Western Bank, is released.

       DATED this 1st day of March, 2021.

                                                      BY THE COURT:



                                                      CHERYL R. ZWART
                                                      United States Magistrate Judge
